Exhibit 10.9 THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THIS WARRANT OR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT REGISTRATION OF SUCH WARRANT OR SHARES OF COMMON STOCK, AS APPLICABLE, UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF SHAREHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT. No. W- Right to Purchase 35,443 Shares of Common Stock of First Federal Bancshares of Arkansas, Inc. FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. COMMON STOCK PURCHASE WARRANT , 2013 THIS CERTIFIES THAT, for value received, , [an individual/a(n) ], or its registered assigns (“ Holder ”), is entitled to purchase, subject to the conditions set forth below, at any time or from time to time during the Exercise Period (as defined in Section 11 below), 35,443 shares (“ Shares ”) of fully paid and non assessable Common Stock, par value $0.01 per share (“ Common Stock ”), of First Federal Bancshares of Arkansas, Inc., an Arkansas corporation (the “ Company ”), at an exercise price of $7.90 per share (the “ Warrant Price ”), subject to the further provisions of this Warrant. 1.
